Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 11/14/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-24, 27-29, 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker” and further in view of Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner”.
Regarding claim 21, Lenker teaches “A method for generating cross-sectional map of a vascular fluid filled structure, comprising: inserting a catheter into a vascular fluid filled structure, the catheter having an elongated flexible body member with a plurality of transducers circumferentially separated and distributed about an outer surface of the body member, the plurality of transducers being fixed relative to the body member” (“A method of imaging characteristics of a body lumen or cavity and surrounding structure using a catheter assembly comprising a catheter shaft, a radial scanning array of outwardly directed transducer elements located at the end of a transmission line, and at least one primary actuator operably connected near the distal end of said catheter shaft, said method comprising the steps of inserting said catheter assembly into said body lumen or cavity […] processing said reflection electrical signals into real time three-dimensional image data” [Claim 20]. Therefore, the method of claim 20 involves inserting a catheter (i.e. the intravascular ultrasound catheter of FIG. 3) into a vascular fluid filled structure. Additionally, Lenker discloses “The three-dimensional image is processed using standard techniques and displayed, preferentially in real time, by mapping the image to a two-dimensional monitor” [Column 4, Lines 52-54]. Therefore, since the method involves processing the reflection electrical signals into real time three-dimensional image data and the three-dimensional image is displayed by mapping it to a two-dimensional monitor, the method of claim 20 is for generating cross-sectional map of a vascular fluid filled structure.
Furthermore regarding the catheter, Lenker discloses “FIG. 3 is a schematic view of an intravascular ultrasound catheter with optional therapeutic apparatus mounted thereto” [Column 5, Lines 11-13]; “FIG. 5 is an enlarged sectional view of the distal tip of the catheter of FIG. 3 illustrating the forward directed and radially outward directed ultrasound transducer arrays” [Column 5, Lines 21-23]; and “As shown in FIG. 5, each transducer in the transducer arrays 4 and 202 comprises a plurality of transducer leads 48” [Column 7, Lines 46-48] and “FIG. 14A illustrates the three-dimensional imaging volume 340 of catheter 12. In this embodiment, sufficient transducers 4 are rotated through a circumferential angle sufficient to fill in the gaps or blind zones between the transducers 4. For example, if four transducers 4 are used, a circumferential angle of 90-degrees or greater would suffice to render a complete 360-degree image” [Column 15, Lines 1-7]. As shown in FIG. 3, the catheter is an elongated flexible body member, since it curves. Furthermore, FIGS. 4 and 14A show that the distal tip of the catheter includes a plurality of transducers circumferentially separated and distributed about an outer surface of the body member, the plurality of transducers being fixed relative to the body member.) 
“activating each transducer of the plurality of separated ultrasound transducers and transmitting a signal from each transducer toward a portion of the structure perpendicular to the transducer” (“emitting ultrasonic signals into said body lumen or cavity and surrounding structure by selectively exciting at least one of said transducers elements, rotationally oscillating said array of transducer elements to intermediate scan positions with respect to an initial imaging position, the oscillation being in the circumferential direction, relative to a distal region of said catheter shaft” [Claim 20] and “FIG. 12 illustrates, in cross-section parallel to the axis of the catheter, the two-dimensional imaging area of a two-ultrasound transducer array 4 rocking or pivoting longitudinally parallel to the axis of the catheter through a 60-degree arc. Catheter 12 is inserted into body lumen 100. The tip 2 of catheter 12 comprises the array 4 of two ultrasound transducers in axial carrier 302 being rocked around axial bearing 300. Body lumen 100 comprises the surface irregularity or atherosclerosis 110, the surrounding tissue 328 and blood or fluid 330” [Column 14, Lines 12-20]. Therefore, the method involves activating each transducer of the plurality of separated ultrasound transducers and transmitting a signal from each transducer toward a portion of the structure perpendicular (i.e. the surrounding tissue 328) to the transducer.); 
“receiving at each separated transducer a reflected ultrasound signal from a respective circumferentially separated section of the structure” (“receiving reflections of said ultrasonic signals impinging on at least one of said transducer elements” [Claim 20]. Therefore, the method involves receiving at each separated transducer a reflected signal from a respective circumferentially separated section of the structure (i.e. the surrounding tissue 328), in response to receiving the reflected signal at each separated transducer
“in response to receiving the reflected ultrasound signal at each separated transducer, generating from each transducer an electrical signal representative of the reflected ultrasound signal from each circumferentially separated section of the structure” (“converting said reflections of said ultrasonic signals to reflection electrical signals suitable for transmission on said transmission line; transmitting said reflection electrical signals on said transmission line to an area external to said body lumen or cavity” [Claim 20]. Therefore since the reflected ultrasound signals is converted into a reflection electrical signal, the method involves generating from each transducer an electrical signal representative of the reflected ultrasound signal from each circumferentially separated section of the structure in response to receiving the reflected ultrasound signal at each separated transducer.). 
Lenker does not teach “plotting circumferentially separated coordinate points of the structure by calculating radial distances to the circumferentially separated section of the structure based on the respective electrical signals” or “generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure”.
Watkins teaches “plotting circumferentially separated coordinate points of the structure by calculating radial distances to the circumferentially separated section of the structure based on the respective reflective ultrasound electrical signals” (“FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between the lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. Therefore, the luminal mapping system is used to calculate radial distance between the probe (i.e. transducer) and the lumen wall (i.e. the lumen located perpendicular to the respective transducer). Additionally, to create a 3D image map of the lumen, the method carried out by the luminal mapping system involves plotting circumferentially separated coordinate points of the structure by calculating radial distances to the circumferentially separated section of the structure based on the respective electrical signals received by the separated transducers. Furthermore, Watkins discloses “In FIG. 3, a system 300 for the acquisition of a luminal image of a lumen 310 of subject 1 is shown. Lumen 310 may be a vessel, intestine, esophagus, stomach, or other cavity within the subject to be imaged. […] Invasive device 320, incorporating a distance determination means 330, is inserted into lumen 310 and is used for determining a distance from the invasive device 320 to the inside wall of the lumen. The invasive device 320 is tracked by a device tracking means 360 which is a magnetic resonance (MR) tracking, or radio frequency (RF) tracking, ultrasonic tracking or other conventional tracking technology” [Column 3, Line 61-Column 4, Line 7]. Therefore, the distance (i.e. radial distance) between the invasive device and the inside wall of the lumen can be determined by the distance determination means 330. Additionally, regarding the invasive device being a transducer, Watkins discloses “FIG. 4 shows an ultrasonic embodiment 400 of invasive device 320 of FIG. 3 in a more detailed diagram. The embodiment of FIG. 4 employs a piezo-electric ultrasound transducer 420 to produce an ultrasound beam B” [Column 4, Lines 38-41], and “The signal from transducer 420 is passed back through the invasive device to signal interpretation device 351 determining the instantaneous distance R at a plurality of angular variations around the invasive device 320” [Column 4, Lines 58-61]. Therefore, the invasive device can be an ultrasound transducer and the signals it receives from the vessel walls can be passed to the signal interpretation device 351 to allow for the determination of the distance R between the transducer (i.e. 420) and the lumen located perpendicular to the respective transducer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lenker to include the calculation of the radial distance as disclosed in Watkins to map the walls of a lumen within the patient’s body [Watkins: Abstract]. By knowing the distance between the transducer and the lumen wall, as the device is being moved in the direction D as shown in FIG. 3 of Watkins, the user can observe whether the distance changes and determine whether the vessel has an obstruction (i.e. plaque etc.) that would cause a reduction in flow. Combining the prior art elements according to known techniques would yield the predictable result of mapping the walls of a lumen to assess obstructions in a lumen.
The combination of Lenker and Watkins does not teach “generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure”.
Skinner teaches “generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure” (“Once the optimal intersection points have been determined, at 112 the computer 36 performed curve fitting of a first set of splines in a first direction, which are referred to herein as cross-sectional splines. […] The cross-sectional splines join adjacent optimal intersection points to form circular cross-sectional contours within the cross-sectional planes. Therefore, the cross-sectional splines model the intersection of the vessel wall with the cross-sectional plane. The splines may be Cubic Splines, a B-Spline variant, Catmull-Rom splines or polynomial splines, for example” [Column 6, Lines 23-34]. In this case, “the optimal intersection point defines a most likely point at which the radial line intersects with the vessel wall 144” [Column 6, Lines 17-19]. Thus, radial lines are produced which intersect with the lumen vessel. Furthermore, Skinner discloses “At 114, the computer 36 forms a surface patch as a swept surface, such as of bi-parametric b-splines, to form a complete model of the wall of the vessel 132” [Column 6, Lines 35-37] and “FIG. 7 illustrates a 3D mesh of closed spline curves and open spline curves fit to a contour or surface of the vessel 132. Therefore, two sets of splines in two different directions are used to form a 3D mesh describing the elongated structure, in this case the vessel 132. The cross-sectional splines for cross-sectional contours 200-206. For example, optimal intersection points 209-222, corresponding to intersections of the first through eighth radial lines 146-160, respectively, with the vessel wall of FIG. 5, are fit with the cross-sectional splines to form the cross-sectional contour 200. Longitudinal contours 224-232 are also illustrated” [Column 6, Lines 53-63]. As shown in FIG. 7, the 3D mesh (i.e. the map image) includes eight radial lines representing the calculated radial distances of the circumferentially adjacent distance lines and cross-sectional contours 200-206 which represent connecting line segments between radially outward ends of the circumferentially adjacent distance lines. 
Therefore, since the computer can perform curve fitting of a first set of splines to join adjacent optimal intersection points to form circular cross-sectional contours, under broadest reasonable interpretation, the method involves generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating (i.e.  connecting line segments (i.e. splines)) between the circumferentially separated coordinate points of the structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins to include generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure as disclosed in Skinner in order to allow a model of the vessel of interest to be presented to the user. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely.
Regarding claim 23, Lenker teaches “wherein the plurality of transducers includes a first and a second array of transducers, where the second array of transducers is longitudinally spaced apart along the elongated flexible body by a predefined distance from the first array of transducers” (“the distal tip 2 comprises the plurality or array of radially, outwardly directed ultrasound transducers 4 […]” [Column 7, Lines 21-23] and “The distal tip 2 of catheter 12 optionally comprises an array of forwardly directed ultrasound transducers 202” [Column 7, Lines 36-37]. As shown in FIG. 3, the distal tip 2 includes both ultrasound transducers 4 and ultrasound transducers 202. Since two arrays of ultrasound transducers can be included within the distal tip, under broadest reasonable interpretation, the ultrasound transducers 4 constitute a first array of transducers and the ultrasound transducers 202 constitute a second array of transducers. 
Regarding the second array of transducers being longitudinally spaced apart along the elongated axis by a predefined distance from the first array of transducers, Lenker discloses in FIG. 3 that the ultrasound transducers 202 (i.e. the second array of transducers) is located closer to the distal end of the guidewire 40 and the ultrasound transducers 4 (i.e. the first array of transducers) are located closer to the bearings 44. Both ultrasound transducers are located along the elongated axis (i.e. the central lumen 18). As shown in FIG. 3, the ultrasound transducers 4 and 202 are spaced apart. Therefore, under broadest reasonable interpretation, the second array of transducers is spaced apart along the elongated axis by a predefined distance from the first array of transducers.).
Regarding claim 24, Lenker teaches “wherein generating the computed map image comprises plotting a first cross-sectional map respective to […] for the first array of transducers and plotting a second cross-sectional map respective to […] for the second array of transducers, wherein the plotting of the first cross-sectional map is offset from the second cross-sectional map based on the predefined distance” (“The method of claim 18 further comprising mapping a three-dimensional image onto a two dimensional monitor” [Claim 19]. In this case, the three-dimensional image constitutes a map image because “the three-dimensional image is processed using standard techniques and displayed, preferentially in real time, by mapping the image to a two-dimensional monitor. Three-dimensional systems such as holographic projectors may allow for full three-dimensional modeling” [Column 4, Lines 52-56]. Additionally, since the three-dimensional image can be mapped onto a two-dimensional monitor, under broadest reasonable interpretation, the two-dimensional monitor can display a map image of the first array and the second array.
Regarding the first array and the second array, Lenker discloses “the distal tip 2 comprises the plurality or array of radially, outwardly directed ultrasound transducers 4 […]” [Column 7, Lines 21-23] and “The distal tip 2 of catheter 12 optionally comprises an array of forwardly directed ultrasound transducers 202” [Column 7, Lines 36-37]. As shown in FIG. 3, the distal tip 2 includes both ultrasound transducers 4 and ultrasound transducers 202. Since two arrays of ultrasound transducers can be included within the distal tip, under broadest reasonable interpretation, the ultrasound transducers 4 constitute a first array of transducers and the ultrasound transducers 202 constitute a second array of transducers. 
Regarding the second plotting being offset by the predefined distance from the first plot, Lenker discloses in FIG. 3 that the ultrasound transducers 202 (i.e. the second array of transducers) is located closer to the distal end of the guidewire 40 and the ultrasound transducers 4 (i.e. the first array of transducers) are located closer to the bearings 44. Both ultrasound transducers are located along the elongated axis (i.e. the central lumen 18). As shown in FIG. 3, the ultrasound transducers 4 and 202 are spaced apart. Therefore, under broadest reasonable interpretation, the second array of transducers is spaced apart along the elongated axis by a predefined distance from the first array of transducers and therefore, the second plotting would be offset by the predefined distance from the first plot.
Lenker does not teach “the calculated radial distances”.
Watkins teaches that the maps are “of the calculated radial distances” (“FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between the lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. Therefore, the luminal mapping system can be used to calculate radial distance between the probe (i.e. transducers) and the lumen wall (i.e. the lumen located perpendicular to the respective transducer). Furthermore, Watkins discloses “In FIG. 3, a system 300 for the acquisition of a luminal image of a lumen 310 of subject 1 is shown. Lumen 310 may be a vessel, intestine, esophagus, stomach, or other cavity within the subject to be imaged. […] Invasive device 320, incorporating a distance determination means 330, is inserted into lumen 310 and is used for determining a distance from the invasive device 320 to the inside wall of the lumen. The invasive device 320 is tracked by a device tracking means 360 which is a magnetic resonance (MR) tracking, or radio frequency (RF) tracking, ultrasonic tracking or other conventional tracking technology” [Column 3, Line 61-Column 4, Line 7]. Therefore, the distance (i.e. radial distance) between the invasive device and the inside wall of the lumen can be determined by the distance determination means 330. Additionally, regarding the invasive device being a transducer, Watkins discloses “FIG. 4 shows an ultrasonic embodiment 400 of invasive device 320 of FIG. 3 in a more detailed diagram. The embodiment of FIG. 4 employs a piezo-electric ultrasound transducer 420 to produce an ultrasound beam B” [Column 4, Lines 38-41], and “The signal from transducer 420 is passed back through the invasive device to signal interpretation device 351 determining the instantaneous distance R at a plurality of angular variations around the invasive device 320” [Column 4, Lines 58-61]. Therefore, the invasive device can be an ultrasound transducer and the signals it receives from the vessel walls can be passed to the signal interpretation device 351 to allow for the determination of the distance R between the transducer (i.e. 420) and the lumen located perpendicular to the respective transducers. Furthermore, since the distance determination means 330 can calculate the radial distance between the invasive device 320 and the inside wall of the lumen, under broadest reasonable interpretation, the distance determination means can calculate the radial distance for the first array of transducers and calculating the radial distance for the second array of transducers and plotting them as first and second plots (i.e. 3D image maps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lenker to include the calculation of the radial distances as disclosed in Watkins to map the walls of a lumen within the patient’s body [Watkins: Abstract]. By knowing the distance between the transducers and the lumen wall, as the device is being moved in the direction D as shown in FIG. 3 of Watkins, the user can observe whether the distance changes and determine whether the vessel has an obstruction (i.e. plaque etc.) that would cause a reduction in flow. Combining the prior art elements according to known techniques would yield the predictable result of mapping the walls of a lumen to assess obstructions to a lumen.
Regarding claim 27, Lenker teaches “the first and second cross-sectional maps offset from each other based on the determined longitudinal distance” (Lenker discloses in FIG. 3 that the ultrasound transducers 202 (i.e. the second array of transducers) is located closer to the distal end of the guidewire 40 and the ultrasound transducers 4 (i.e. the first array of transducers) are located closer to the bearings 44. Both ultrasound transducers are located along the elongated axis (i.e. the central lumen 18). As shown in FIG. 3, the ultrasound transducers 4 and 202 are spaced apart at a longitudinal distance. Therefore, under broadest reasonable interpretation, the second array of transducers is spaced apart along the elongated axis by a predefined distance from the first array of transducers and therefore, the first and second cross-sectional maps would be offset from each other based on the determined longitudinal distance between the transducer arrays.
Lenker does not teach “after activating each transducer and receiving a reflected signal at each respective transducer, axially repositioning the catheter by a determined longitudinal distance from its position at which the transducers were activated”; “respective to the position at which the catheter has been repositioned, repeating the steps of activating each of the transducers, receiving a reflected signal at each of the respective transducers, calculating a radial distance between each transducer and the respective section of the structure, and plotting circumferentially separated coordinate points of the structure based on the respective calculated distance”; “wherein generating the computed map image comprises calculating and plotting first and second cross-sectional maps respective to the positions of the catheter before and after axially repositioning the catheter”.
Watkins teaches “after activating each transducer and receiving a reflected signal at each respective transducer, axially repositioning the catheter by a determined longitudinal distance from its position at which the transducers were activated” (“The operator may move invasive device inward or outward in order to attain information on different locations D within lumen 310. Distance measurement means 330 is designed to collect distance information shown as R for different angular displacements Θ with reference to distance measurement device 330” [Column 4, Lines 23-25]. Furthermore, Watkins discloses “The invasive device may be moved further in or retracted from the luminal cavity 310 and therefore its displacement along the luminal cavity is measured as D” [Column 4, Lines 7-9] and “FIG. 4 shows an ultrasonic embodiment 400 of invasive device 320 of FIG. 3 in a more detailed diagram” [Column 4, Lines 38-39]. In this case, since the invasive device can be an ultrasonic transducer and the operator can move the invasive device to collect distance information at different locations, under broadest reasonable interpretation, the catheter can be repositioned axially within the fluid-filled structure after activating each transducer of the plurality of transducers disclosed in Lenker.); 
“respective to the position at which the catheter has been repositioned, repeating the steps of activating each of the transducers, receiving a reflected signal at each of the respective transducers, calculating a radial distance between each transducer and the respective section of the structure, and plotting circumferentially separated coordinate points of the structure based on the respective calculated distance” (“Distance measurement means 330 is designed to collect distance information shown as R for different angular displacements Θ with reference to distance measurement device 330. Preferably, distance measurements R for different values of Θ are made within a short time period of each other such that distance measurement device moves very little between measurements to provide accurate measurements” [Column 4, Lines 25-32]. For the distance measurement means to collect distance information at different positions, under broadest reasonable interpretation, the transducers had to have been re-activated. Furthermore, since the distance measurements can be made as the distance measurement device (i.e. the invasive device) moves, under broadest reasonable interpretation, the second radial distance between each respective transducer and the section of the lumen located perpendicular to the respective transducer had to have been recalculated based on the electrical signal from each re-activated transducer. Regarding plotting circumferentially separated coordinate points of the structure based on the respective calculated distance, Watkins discloses “FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. To create the 3D image map of the lumen wall for display on the display 380 (i.e. see FIG. 3), the radial distance measurements had to be known.); 
“wherein generating the computed map image comprises calculating and plotting first and second cross-sectional maps respective to the positions of the catheter before and after axially repositioning the catheter […]” (“The signal from transducer 420 is passed back through the invasive device to signal interpretation device 351 determining the instantaneous distance R at a plurality of angular variations Θ around invasive device 320” [Column 4, Lines 58-61] and “FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. Since the signal interpretation device can determine the instantaneous distance R and the radial distances can be determined by the luminal mapping system as the catheter moves, under broadest reasonable interpretation, the luminal mapping system includes a performs the step of generating the computed map image by calculating and plotting first and second cross-sectional maps respective to the positions of the catheter before and after axially repositioning the catheter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lenker to include the repositioning and recalculation of the radial distance as disclosed in Watkins to map the walls of a lumen within the patient’s body [Watkins: Abstract]. By knowing the distance between the transducer and the lumen wall, as the device is being moved in the direction D as shown in FIG. 3 of Watkins, the user can observe whether the distance changes and determine whether the vessel has an obstruction (i.e. plaque etc.) that would cause a reduction in flow. Combining the prior art elements according to known techniques would yield the predictable result of mapping the walls of a lumen to assess obstructions to a lumen.
Regarding claim 28, the combination of Lenker and Watkins does not teach “wherein the computed map image represents the longitudinal extent of the structure”.
Skinner teaches “wherein the computed map image represents the longitudinal extent of the structure” (“At 116, the computer 3 fits a second set of splines in a second direction, which are herein referred to as longitudinal splines, by joining optimal intersection points of adjacent cross-sectional planes” [Column 6, Lines 43-46]. Therefore, the method performed by computer 36 involves generating second connecting line segments (i.e. longitudinal splines). Furthermore, Skinner discloses “By way of example, the longitudinal contour may be formed by joining optimal intersection points 220, 234, 236 and 238 identified along the cross-sectional contours 202, 205, 206 and 208, respectively” [Column 6, Lines 63-66]. As shown in FIG. 7, the longitudinal contour extends along the vessel 132. Therefore, under broadest reasonable interpretation, the second connecting line segments can represent a longitudinal extent of the lumen.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins so at to include the second connecting line segments as disclosed in Skinner to allow a model of the vessel of interest to be presented to the user. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely. 
Regarding claim 29, the combination of Lenker and Watkins does not teach “further comprising generating a three-dimensional representation of the lumen based on said first and second cross-sectional maps”.
Skinner teaches “further comprising generating a three-dimensional representation of the lumen based on said first and second cross-sectional maps” (“FIG. 7 illustrates a 3D mesh of closed spline curves and open spline curves fit to a contour or surface of the vessel 132. Therefore, two sets of splines in two directions are used to form a 3D mesh describing the elongated structure, in this case, the vessel 132. The cross-sectional splines form cross-sectional contours 200-206. For example, optimal intersection points 209-222, corresponding to intersections of the first through eighth radial lines 146-160, respectively, with the vessel wall of FIG. 5, are fit with the cross-sectional splines to form the cross-sectional contour 200. Longitudinal contours 224-232 are also illustrated. By way of example, the longitudinal contour 228 may be formed by joining optimal intersection points 220, 234, 236 and 238 identified along the cross-sectional contours 202, 204, 206 and 208, respectively” [Column 6, Lines 53-67]. In this case, the 3D mesh is “displayed to a user on the display 42, the 3D mesh is shown in top of, or superimposed on, the diagnostic CT dataset of the vessel 132” [Column 6, Line 67-Column 7, Line 2]. In this case, the cross-sectional contours constitute connected line segments and the longitudinal contours constitute second connected line segments. Since the 3D mesh is formed based on two sets of splines (i.e. the connected line segments and the second connected line segments) and is displayed to the user on display 42, under broadest reasonable interpretation, a three-dimensional representation of the lumen based on said connected line segments and said second connected line segments had to have been generated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins so at to include the generating a three-dimensional representation of the lumen as disclosed in Skinner to allow a model of the vessel of interest to be presented to the user for analysis. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely. 
Regarding claim 34, Lenker does not teach “further comprising calculating a diameter of the fluid-filled structure based on the cross-sectional map of the structure”.
Watkins teaches “further comprising calculating a diameter of the fluid-filled structure […]” (“A signal interpretation device is coupled to the distance determination means and converts signals from the distance determination means into a measurement of diameter of the lumen at its current 3D location. The diameters and associated 3D locations are stored in a storage device until the lumen is measured over a desired area. A 3D map of the lumen is created by the signal interpretation device by displaying the 3D locations and their associated diameters of the display device” [Column 3, Lines 6-15]. Therefore, the signal interpretation device can measure the diameter of the lumen and displaying the associated diameters of the lumen at their respective 3D locations on the display device. Furthermore, Watkins discloses “FIG. 3 is a simplified block diagram of a luminal mapping system according to the present invention for tracking a luminal probe in three dimensions, determining radial distances between the lumen wall and the probe, and creating a 3D image map” [Column 2, Lines 39-43]. Thus, the 3D image map is generated based on the calculated radial distances. Therefore, under broadest reasonable interpretation, the signal interpretation device of Watkins can calculate a diameter of the fluid-filled structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lenker to include calculating the diameter of the fluid-filled structure as disclosed in Watkins to map the walls of a lumen within the patient’s body [Watkins: Abstract]. By knowing the diameter of the lumen, as the device is being moved in the direction D as shown in FIG. 3 of Watkins, the user can observe whether the distance changes and determine whether the vessel has an obstruction (i.e. plaque etc.) that would cause a reduction in flow. Combining the prior art elements according to known techniques would yield the predictable result of mapping the walls of a lumen to assess obstructions to a lumen.
The combination of Lenker and Watkins does not teach that the calculation is “based on the cross-sectional map of the structure”.
Skinner teaches that the calculation is “based on the cross-sectional map of the structure” (“Once the optimal intersection points have been determined, at 112 the computer 36 performed curve fitting of a first set of splines in a first direction, which are referred to herein as cross-sectional splines. […] The cross-sectional splines join adjacent optimal intersection points to form circular cross-sectional contours within the cross-sectional planes. Therefore, the cross-sectional splines model the intersection of the vessel wall with the cross-sectional plane. The splines may be Cubic Splines, a B-Spline variant, Catmull-Rom splines or polynomial splines, for example” [Column 6, Lines 23-34]. In this case, “the optimal intersection point defines a most likely point at which the radial line intersects with the vessel wall 144” [Column 6, Lines 17-19]. Thus, radial lines are produced which intersect with the lumen vessel. Since the computer can perform curve fitting of a first set of splines to join adjacent optimal intersection points to form circular cross-sectional contours, under broadest reasonable interpretation, the computer can form connecting line segments (i.e. splines) to create the cross-sectional map of the structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins so at to include the connecting line segments being splines based on the outward ends of circumferentially adjacent radial distance lines as disclosed in Skinner to allow a model of the vessel of interest to be presented to the user. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely.
Regarding claim 36, the combination of Lenker and Watkins does not teach “wherein the interpolating comprises calculating splines based on the separated coordinate points of the structure”.
Skinner teaches “wherein the interpolating comprises calculating splines based on the separated coordinate points of the structure” (“Once the optimal intersection points have been determined, at 112 the computer 36 performed curve fitting of a first set of splines in a first direction, which are referred to herein as cross-sectional splines. […] The cross-sectional splines join adjacent optimal intersection points to form circular cross-sectional contours within the cross-sectional planes. Therefore, the cross-sectional splines model the intersection of the vessel wall with the cross-sectional plane. The splines may be Cubic Splines, a B-Spline variant, Catmull-Rom splines or polynomial splines, for example” [Column 6, Lines 23-34]. In this case, “the optimal intersection point defines a most likely point at which the radial line intersects with the vessel wall 144” [Column 6, Lines 17-19]. Thus, radial lines are produced which intersect with the lumen vessel. Furthermore, Skinner discloses “At 114, the computer 36 forms a surface patch as a swept surface, such as of bi-parametric b-splines, to form a complete model of the wall of the vessel 132” [Column 6, Lines 35-37] and “FIG. 7 illustrates a 3D mesh of closed spline curves and open spline curves fit to a contour or surface of the vessel 132. Therefore, two sets of splines in two different directions are used to form a 3D mesh describing the elongated structure, in this case the vessel 132. The cross-sectional splines for cross-sectional contours 200-206. For example, optimal intersection points 209-222, corresponding to intersections of the first through eighth radial lines 146-160, respectively, with the vessel wall of FIG. 5, are fit with the cross-sectional splines to form the cross-sectional contour 200. Longitudinal contours 224-232 are also illustrated” [Column 6, Lines 53-63]. As shown in FIG. 7, the 3D mesh (i.e. the map image) includes eight radial lines representing the calculated radial distances of the circumferentially adjacent distance lines and cross-sectional contours 200-206 which represent connecting line segments between radially outward ends of the circumferentially adjacent distance lines. 
Therefore, since the computer can perform curve fitting of a first set of splines to join adjacent optimal intersection points to form circular cross-sectional contours, under broadest reasonable interpretation, the method involves interpolating by calculating splines based on the separated coordinate points of the structure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker and Watkins to include generating a computed map image in a computer display that comprises calculating and plotting a cross-sectional map of the structure by interpolating between the circumferentially separated coordinate points of the structure as disclosed in Skinner in order to allow a model of the vessel of interest to be presented to the user. By including splines to connect the radial lines, a 3D mesh can be produced to approximate the vessel wall being examined. This 3D mesh, according to Skinner, “provides a smaller number of editable control points which may be used to adjust the automatically detected contour to better follow the contour of the vessel 132 [Skinner: Column 7, Lines 4-7]. Combining the prior art elements according to known techniques would yield the predictable result of modelling the vessel more precisely.
Regarding claim 39, Lenker teaches “wherein each of the plurality of transducers is not directly adjacent to any other transducer” (“FIG. 1 illustrates, in cross section, a distal tip of a stationary imaging catheter 102 imaging a body lumen 100. […] The imaging catheter 102 comprises a plurality or array of ultrasound transducers 104, a plurality of fields of view or imaging areas 106 and a plurality of blind spots or blind areas 108” [Column 6, Line 15-21]. As shown in FIG. 1, there are blind areas 108 between the ultrasound transducers 104 and there are spaces between the ultrasound transducers 104. These blind areas 108 would not exist if the plurality of transducers were located directly adjacent to each other. Therefore, since blind areas 108 exit between the ultrasound transducers 104, each of the plurality of transducers is not directly adjacent to any other transducer.).
Claims 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker” and further in view of Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 34, 36 and 39 above, and further in view of “Rold et al. US 20120004556 A1 “Rold”.   
Regarding claim 22, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “further comprising co-registering the computed map image with at least one of other measurement data, figures, physiological measurements, x-ray, fluoroscopy, intravascular ultrasound (IVUS), optical coherence tomography (OCT), computed tomography (CT), or magnetic resonance imaging (MRI)”.
Rold teaches “further comprising co-registering the computed map image with at least one of other measurement data, figures, physiological measurements, x-ray, fluoroscopy, intravascular ultrasound (IVUS), optical coherence tomography (OCT), computed tomography (CT), or magnetic resonance imaging (MRI)” (“FIG. 4 shows an exploded view of curvature 97, having an IVUS catheter 21 disposed within a region of interest therein” [0019]. Since the IVUS catheter is within the region of interest and “To form the images, the imaging console 20 draws multiple lines, known as “radial lines”, (not shown) on the display screen that each correspond to an angular position of the transducer assembly 1. A drawing that includes a large number of these radial lines results in an image such as an intravascular ultrasound (IVUS) image” [0005], under broadest reasonable interpretation, the displayed map distances (i.e. the radial lines) can be co-registered with IVUS. In this case, the radial lines are displayed and can represented as a displayed distance map. Additionally, Rold discloses “Further, other imaging devices may be used, instead of, or in addition to imaging transducers, such as light based apparatuses for obtaining images through optical coherence tomography (OCT)” [0019]. Therefore, the images of the displayed map can also be co-registered with OCT images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the co-registration between the displayed map and at least one of the items within the group as disclosed in Rold to perform co-registration to identify structures of interest within an image of the lumen to which the catheter was introduced. By performing registration (i.e. co-registration) between different imaging modalities, a physician can be provided with a better understanding of the internal structure of the body lumen of interest. With these registered images the physician could then develop treatment strategies to restore or otherwise improve the functionality of the body lumen being examined. Combining the prior art elements according to known techniques would yield the predictable result of providing a physician with a map of the internal structure of a body lumen of interest.
Regarding claim 25, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “wherein generating the computed map image comprises plotting lines connecting portions of the first cross-sectional map with corresponding portions of the second cross-sectional map”.
Rold teaches “wherein generating the computed map image comprises plotting lines connecting portions of the first cross-sectional map with corresponding portions of the second cross-sectional map” (“The imaging console 20 processes the received echo signals from the imaging transducer assembly 1 and forms images of the area being imaged. To form images, the imaging console 20 draws multiple lines, known as “radial lines”, (not shown) on the display screen that each correspond to an angular position of the transducer assembly 1. […] A drawing that includes a large number of these radial lines results in an image such as an intravascular ultrasound (IVUS) image (not shown)” [0005]. Since the imaging console 20 can draw multiple radial lines which correspond to an angular position of the transducer assembly, under broadest reasonable interpretation, the imaging console constitutes a computer that can generate radial distance lines from each transducer to the section of the lumen located perpendicular to that transducer. Furthermore, Rold discloses “In an exemplary embodiment, different shapes, e.g. a rectangle, may be overlaid onto the image to provide a visual approximation of the size and position of a medical device to be applied within the patient [0009]. Additionally, since multiple radial lines can be generated and different shapes can be overlaid on images such as rectangles which themselves are made up of lines, under broadest reasonable interpretation, the imaging console 20 is also capable of displaying lines connecting portions of the first plotting with corresponding portions of the second plotting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the generation of radial distance lines as disclosed in Rold to generate an image of the lumen to which the catheter was introduced. By drawing many radial lines an intravascular ultrasound (IVUS) image can be produced. This image would provide a physician with a better understanding of the internal structure of the body lumen of interest and therefore allow them to develop treatment strategies to restore or otherwise improve the functionality of the body lumen being examined. This in turn would allow for improved quality of life within the patient.
Regarding claim 26, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “wherein the plotted lines are based on one or more of calculating straight lines, arcs of a circle, curves, splines, Basis splines and B-splines”.
Rold teaches “wherein the plotted lines are based on one or more of calculating straight lines, arcs of a circle, curves, splines, Basis splines and B-splines” (“The imaging console 20 processes the received echo signals from the imaging transducer assembly 1 and forms images of the area being imaged. To form images, the imaging console 20 draws multiple lines, known as “radial lines”, (not shown) on the display screen that each correspond to an angular position of the transducer assembly 1. […] A drawing that includes a large number of these radial lines results in an image such as an intravascular ultrasound (IVUS) image (not shown)” [0005]. Since the imaging console 20 can draw multiple radial lines which correspond to an angular position of the transducer assembly, under broadest reasonable interpretation, the imaging console constitutes a computer that can generate radial distance lines from each transducer to the section of the lumen located perpendicular to that transducer in the form of straight lines. Furthermore, Rold discloses “In this exemplary embodiment, the graphical tool comprises a rectangle 210 overlaid onto the longitudinal image 105 in the first window 10 and a circle 220 overlaid onto the frame 120 in the second window 180. Together, the rectangle 210 and the circle 220 define a cylinder in three-dimensional space with the rectangle 210 representing a longitudinal cross-section of the cylinder corresponding to the longitudinal image 105 and the circle 220 representing a radial cross-section of the cylinder corresponding to the frame 120” [0025]. Since a circle can be overlaid onto the image within the frame 120, and circles inherently include arcs, under broadest reasonable interpretation, the displayed lines can include arcs of circles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the generation of radial distance lines as disclosed in Rold to generate an image of the lumen to which the catheter was introduced. By drawing many radial lines an intravascular ultrasound (IVUS) image can be produced. This image would provide a physician with a better understanding of the internal structure of the body lumen of interest and therefore allow them to develop treatment strategies to restore or otherwise improve the functionality of the body lumen being examined. This in turn would allow for improved quality of life within the patient.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 34, 36 and 39 above, and further in view of Lee et al. US 20070167823 A1 “Lee”.
Regarding claim 30, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “wherein a plurality of the ultrasound transducers are energized substantially simultaneously”.
Lee teaches “wherein a plurality of the ultrasound transducers are energized substantially simultaneously” (“In a further embodiment, a method for volumetric ultrasound imaging and catheter-guided procedures comprises using embodiments of catheter assembly as described herein in which a transducer array is used for acquiring image data at a given image plane and a motion controller coupled to the transducer array is used for translating the transducer array along a direction perpendicular to a direction of the image plane in order to image a three-dimensional (3D) volume. […] In a further embodiment, the multiple arrays may be simultaneously activated thus decreasing the time required to acquire data from a given volume” [0031]. Therefore, the method disclosed in Lee can involve energizing (i.e. activating) the plurality of ultrasound transducers (i.e. multiple arrays) simultaneously.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the plurality of ultrasound transducers being energized simultaneously as disclosed in Lee to decrease the amount of time required to acquire data from the body lumen of interest. By activating the plurality of ultrasound transducers at the same time, ultrasonic image data can be acquired at multiple positions simultaneously. Once processed by the computer into an image, the physician would be appraised of the state of the body lumen at multiple locations at a specific time period. With this information in mind the physician can develop a treatment plan to restore or otherwise improve the functionality of the body lumen being examined.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 34, 36 and 39 above, and further in view of Glaenzer et al. US 20120157841 A1 “Glaenzer”.
Regarding claim 31, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “wherein a plurality of the ultrasound transducers are energized in a predetermined sequence to reduce the amount of information simultaneously passed to a processor receiving the electrical signals generated from each transducer”.
Glaenzer teaches “wherein a plurality of the ultrasound transducers are energized in a predetermined sequence to reduce the amount of information simultaneously passed to a processor receiving the electrical signals generated from each transducer” (“Instead of pivoting or rotating a single transducer, the solid state probe sequentially pulses a column of the aligned transducers to create a cross sectional image of the tissue of interest” [0012]. In order to create a cross-sectional image of the tissue of interest a processor must have received the electrical signals generated from each transducer. Therefore, since the solid-state probe sequentially pulses a column of the aligned transducers, the plurality of the ultrasound transducers are energized in a predetermined sequence to reduce the amount of information simultaneously passed to a processing receiving the electrical signals generated from each transducer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner so as to include energizing the ultrasound transducers in a predetermined sequence as disclosed in Glaenzer in order to better control the collection of ultrasound data. Energizing ultrasound transducers in a predetermined sequence is one of a finite number of techniques which can be used to acquire ultrasound data with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of acquiring ultrasound data from ultrasound transducers with a predetermined sequence. 
Claim 32-33 are rejected under 35 U.S.C. 103 as being unpatentable Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 34, 36 and 39 above, and further in view of Hossack et al. US 20090318003 A1 “Hossack”.
Regarding claims 32 and 33, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “wherein the electrical signals generated from the plurality of transducers are distributed through a switch that is selectively actuated based on a selected transducer” (Claim 32) and “wherein the switch comprises a multiplexor” (Claim 33).
Hossack teaches “wherein the electrical signals generated from the plurality of transducers are distributed through a switch that is selectively actuated based on a selected transducer” (Claim 32) and “wherein the switch comprises a multiplexor” (Claim 33) (“The transducer array illustrated in this embodiment is coupled to a single multiplexer chip 46 controlling the transmission/reception of signals to/from the array 32. In an exemplary embodiment a multiplexer effectively reduces the number of wires passing through the majority of the length of the catheter shaft 12 by one half the transducer signal wires” [0061]. Therefore, since the transducer array can be coupled to a multiplexer chip to control the transmission/reception of signals to/from the array 32, the electrical signals generated from the plurality of transducers are distributed through a switch that is selectively actuated based on a selected transducer and the switch comprises a multiplexor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the multiplexer chip (i.e. multiplexor) to control the transmission/reception of signals to/from the transducer array 32 [Hossack: 0061]. Using a multiplexer (i.e. multiplexor) is one of a finite number of techniques to selectively actuate a transducer array with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of controlling the transmission/reception of signals to/ from the transducer array containing a plurality of transducers.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 34, 36 and 39 above, and further in view of Zagorchev et al. US 20130231564 A1 “Zagorchev”.
Regarding claim 35, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “further comprising calculating a cross-sectional area of the fluid-filled structure by calculating an area of a closed shape based on the cross-sectional map of the structure”.
Zagorchev teaches “further comprising calculating a cross-sectional area of the fluid-filled structure by calculating an area of a closed shape based on the cross-sectional map of the structure” (“FIG. 6a illustrates four of the elliptical cross-sections 122, 124, 126, and 128 of the aortic root model 100 for the four landmark levels noted in FIG. 4 […] As previously mentioned, other closed contour shapes and even irregular shapes can serve as the shapes of the cross-sectional areas of the aortic root model” [0029]. The aortic root represents a fluid filled structure through which blood from the heart flows. For the closed contour shapes to represent the cross-sectional area of the aortic root model, under broadest reasonable interpretation, the cross-sectional area of the fluid filled structure had to have been calculated by calculating the area of the closed shapes based on the cross-sectional map disclosed in Skinner.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner so as to include the calculation of the cross-sectional area of the fluid filled structure as disclosed in Zagorchev in order to allow the user to determine how the cross-sectional area of the fluid filled structure changes as the elongated body is moved through the fluid filled structure. By calculating the cross-sectional area, the user can be made aware of locations in which the cross-sectional area of the fluid filled structure is decreased, for example by the build-up of plaque in the fluid filled structure. With this information in mind, the physician can develop a treatment strategy to increase or otherwise improve the flow of fluid through the fluid filled structure. Combining the prior art elements according to known techniques would yield the predictable result of assessing the area of the fluid filled structure.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 34, 36 and 39 above, and further in view of Strommer et al US 20080091171 A1 “Strommer”. 
Regarding claim 37, Lenker teaches “wherein the catheter comprises an angioplasty balloon” (“The distal tip further optionally comprises the other end of the central lumen 18, the other end of the guidewire 40, or a balloon 22. The balloon 22 may be an angioplasty-type balloon suitable for vessel dilation or stent expansion. Such balloons are made from materials such as polyethylene terephthalate (PET), polyimide or other high-strength polymers. The balloon 22 could also be made from elastomeric materials like polyurethane or latex. Such materials may be suited for centering the catheter tip in the body lumen or vessel” [Column 7, Lines 25-35]. Therefore, the distal tip of the catheter can include an angioplasty-type balloon that can be used for vessel dilation.
The combination of Lenker, Watkins, and Skinner does not teach “wherein the method further comprises using the cross-sectional map to at least one of position or control the expansion of the angioplasty balloon for performing an angioplasty procedure”.
Strommer teaches “wherein the method further comprises using the cross-sectional map to at least one of position or control the expansion of the angioplasty balloon for performing an angioplasty procedure” (“When guidewire distal tip 158 reaches the distal segment of the occluded tubular organ, the user can then pass a catheter over the guidewire, for treating the occluded blood vessel. […]. For example, the user can perform angioplasty, by inserting a balloon catheter into the blood vessel, and inflating the balloon within the occluded segment, to dilate the occluded blood vessel” [0065]. Therefore, a balloon catheter (i.e. an angioplasty balloon) can be inserted into the blood vessel to perform an angioplasty procedure.
Regarding using the cross-sectional map to at least one of position or control the expansion of the angioplasty balloon for performing an angioplasty procedure, Strommer discloses “In procedure 212, the boundary regions of the occluded segment are determined in the superimposed 2D images, by interpolating between the boundary regions of the proximal segment and the distal segment. […] For example, the user can indicate the boundary region of the occluded segment by drawing connecting lines between the distal and proximal segments” [0073]. Since the boundary regions of the occluded segments can be determined and superimposed on 2D images based on proximal segment and distal segments and the user can indicate the boundary region of the occluded segment of the blood vessel, under broadest reasonable interpretation, the connecting line segments (i.e. proximal/distal segments and drawn connecting lines) can be used to position the angioplasty balloon for performing an angioplasty procedure.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins, and Skinner to include the angioplasty balloon of Strommer to allow an occluded blood vessel to be dilated [Strommer: 0065]. By inserting an angioplasty balloon to a blood vessel, the cross-sectional area of the blood vessel can be increased to allow an increase in the amount of blood flow through the blood vessel. Combining the prior art elements according to known techniques would yield the predictable result of restoring or otherwise improving the flow of blood through a blood vessel. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 34, 36 and 39 above, and further in view of Ryan et al. US 20140005553 A1 “Ryan”.
Regarding claim 38, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “performing an angioplasty procedure using the catheter; after deflating an angioplasty balloon used during the angioplasty procedure, calculating a level of expansion of at least one of the lumen or a stent expanded during the angioplasty procedure, the calculated expansion based on the cross-sectional map”.
Ryan teaches “performing an angioplasty procedure using the catheter; after deflating an angioplasty balloon used during the angioplasty procedure, calculating a level of expansion of at least one of the lumen or a stent expanded during the angioplasty procedure, the calculated expansion based on the cross-sectional map” (“In an embodiment, an angioplasty procedure is performed by the angioplasty balloon and one or more parameters of the angioplasty procedure is determined by the calculated distance between the catheter and the wall of the body lumen” [0044]. To perform an angioplasty procedure, under broadest reasonable interpretation, a catheter with an angioplasty balloon had to have been inserted into a body lumen. Therefore, an angioplasty procedure can be performed using the catheter.
In regard to calculating a level of expansion of at least one of the lumen or a stent expanded during the angioplasty procedure, the calculated expansion based on the connecting line segments, Ryan discloses “In an embodiment, the level of expansion of the angioplasty balloon is determined from a cross-sectional area of the lumen determined by calculating a distance between the catheter and the wall of the body lumen across a plurality of regions about the circumference of the conduit” [0044]. The expansion of the angioplasty balloon, in this case causes the cross-sectional area of the lumen to increase, thus the level of expansion of the angioplasty balloon directly correlates with the level of expansion of the lumen. Thus, the level of expansion of the lumen can be calculated. Furthermore, regarding calculating the level of expansion after deflating an angioplasty balloon used during the angioplasty procedure, Ryan discloses “Junction 15 includes a flushing port 60 for supplying or removing fluid media (e.g. liquid/gas) 158 that can be used to expand or contract balloon 30” [0101]. Since the level of expansion can be calculated and the balloon can contract (i.e. deflate), under broadest reasonable interpretation, the level of expansion of the lumen can be calculated after deflating an angioplasty balloon used during the angioplasty procedure. Furthermore, since the cross-sectional area of the lumen can be determined by calculating the lumen determined by calculating a distance between the catheter and the wall of the body lumen, under broadest reasonable interpretation, the calculated expansion can be based on the connecting line segments. Furthermore, regarding the expansion of a stent, Ryan discloses “Accurate information about the apposition and expansion of the balloon and/or stent against the vessel walls while performing angioplasty procedures could therefore be highly useful for mitigating these risks” [0008]. Thus, the expansion of the stent can be determined while performing an angioplasty procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner so as to include the angioplasty procedure and the calculation of the level of expansion as disclosed in Ryan in order to “complete the desired treatment and/or ensure that an under expanded stent is not blocking blood flow through a vessel” [Ryan: 0008]. By calculating the level of expansion, the user can determine whether flow through the lumen has increased and thus whether the angioplasty procedure was effective. Combining the prior art elements according to known techniques would yield the predictable result of assessing the completion of an angiography procedure. 
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lenker US 6592526 B1 “Lenker”, Watkins et al. US 6175757 B1 “Watkins”, and Skinner et al. US 7940974 B2 “Skinner” as applied to claims 21, 23-24, 27-29, 34, 36 and 39 above, and further in view of Moore et al. US 20100152590 A1 “Moore”.
Regarding claim 40, the combination of Lenker, Watkins and Skinner includes all feature of the invention as claimed, however, the combination of Lenker, Watkins and Skinner does not teach “wherein the plurality of transducers comprises 4 or 8 transducers”.
Moore is within the same field of endeavor as the claimed invention because it includes a catheter-based imaging system with an ultrasonic imaging core [Abstract].
Moore teaches “wherein the plurality of transducers comprises 4 or 8 transducers” (Referring now to FIG. 16, a side view of an embodiment of the imaging core 90 comprising two transducer arrays is shown. The imaging core 90 comprises a drive cable 990 and a distal housing assembly 900. The distal housing assembly 900 comprises a transducer housing 910, a first four element transducer array 920, and a second four element transducer array 930. The first transducer array 920 comprises four independent elements 922, 924, 926, 928 that are substantially mechanically isolated by kerfs. The transducer array 930 comprises four independent elements 932, 934, 936, 938 that are substantially mechanically isolated by kerfs” [0099]. Therefore, as shown in FIG. 16, the plurality of transducers comprises 8 transducers (i.e. elements 922, 924, 926, 928, 932, 934, 936, 938).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lenker, Watkins and Skinner to include the plurality of transducers comprising 8 transducers as disclosed in Moore to obtain measurements from each of the transducer elements independently [Moore: 0099]. Utilizing 4 or 8 transducers is one of a finite number of identified configurations which can be used to perform intraluminal ultrasound imaging with a reasonable expectation of success therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining measurements of the lumen to which the catheter containing the ultrasound transducers is introduced.
Response to Arguments 
Applicant’s arguments, see Remarks page 7-12, filed 11/14/2022, with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered and are partially persuasive. 
The examiner acknowledges that the claim 21 has been amended to recite “inserting a catheter into a vascular fluid filled structure” and “in response to receiving the reflected ultrasound signal at each separated transducer, generating from each transducer an electrical signal representative of the reflected ultrasound signal from each circumferentially separated section of the structure”. 
The examiner acknowledges that the prior art reference of Glaenzer is directed to a methodology that utilizes an imaging device that generates images of target tissue of a patient during a surgical procedure that acts on the target tissue imaged by the imaging device (see Abstract). Even though Glaenzer generates a cross-sectional map (i.e. image) of a fluid filled structure (see FIG. 17), the examiner acknowledges that Glaenzer does not make any reference to or any suggestion of any calculated distances in the generation of the images nor the need for such data. Furthermore, the examiner acknowledges that [0023] of Glaenzer takes an image of the prostate, and therefore, does not teach “in response to receiving the reflected ultrasound signal at each separated transducer, generating from each transducer an electrical signal representative of the reflected ultrasound signal from each circumferentially separated section of the structure”. Additionally, the examiner acknowledges that step 303 of FIG. 16A in Glaenzer teaches that the operator identifies spatial attributes, which is not required by the claimed invention. Although Glaenzer teaches a method for use with a biopsy needle, the examiner acknowledges that one of ordinary skill in the art would not employ a biopsy needle into a vascular filled structure as required by amended claim 21. Furthermore, although Glaenzer incorporated the reference Taylor et al. US 20070038112 A1 which incorporated Webler US 5592942 in paragraph [0015] the examiner acknowledges that the fact that Taylor lists 25 patent documents in its background (i.e. including Webler) does not mean that all of those references are also incorporated into the Glaenzer reference.
Furthermore regarding Watkins, the examiner acknowledges that one of ordinary skill in the art would understand that the teachings of the system of Watkins (see [Column 4, Lines 38-61]), due to its slow rotation, would not be employed with the patient movement detection system of Glaenzer to produce reasonably discernable images due to Glaenzer’s reliance on operator input. Moreover, the examiner acknowledges that the probe of Watkins would experience external factors, resulting in unrelatable distance measurements that could not be combined to provide a reasonably accurate cross-sectional profile of a lumen. The examiner acknowledges that one of ordinary skill in the art understands that the ultrasound techniques of Watkins and Glaenzer are two substantially different ultrasound techniques that are not combinable using the same components/method and therefore, would not be motivated to combine then in the manner.
Additionally, regarding Skinner, the applicant argues that this reference provides no support for attributing a distance calculation or use for distances of any kind, or more particularly of “plotting a cross-sectional map” of a structure for a plurality of transducers circumferentially separated and distributed about an outer surface of the body member as recited in Claim 21. The examiner respectfully disagrees and respectfully refers the applicant to FIG. 7 of Skinner which illustrates a 3D mesh of closed spline curves and open spline curves fit to a contour or surface of the vessel in accordance with an embodiment of the present invention. Although Skinner does obtain data using CT x-ray images (see Abstract), the examiner notes that Skinner discloses that “Plaque and its constituency may be determined by Intravascular Ultrasound (IVUS)” [Column 1, Lines 25-27]. Therefore, the examiner respectfully asserts that an IVUS system may be used with the x-ray system of Skinner such that data is obtained for use in generating a cross-sectional map.
In spite of this disagreement, the examiner acknowledges that the prior art references of record do not necessarily teach vascular fluid filled structure. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) or rejection is made in view of Lenker US 6592526 B1 “Lenker” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sliwa et al. US 20100168572 A1 “Sliwa” is pertinent to the applicant’s disclosure because it involves a method that includes “receiving at least one acoustic signal from proximate the tip region of the ablation catheter via the at least one acoustic transducer” [Claim 20].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793    

                                                                                                                                                                                                    /JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793